Citation Nr: 1335086	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for residuals of coxsackievirus to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

2. Entitlement to service connection for fibromyalgia to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

3. Entitlement to service connection for a heart or cardiovascular disorder to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

4. Entitlement to service connection for a gastrointestinal disorder to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

5. Entitlement to service connection for prostate cancer to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 
6. Entitlement to service connection for a nerve disorder of the bilateral lower extremities, claimed as peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 

7. Entitlement to service connection for loss of teeth, to include as due to Agent Orange exposure for substitution or accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  He died in December 2010.  The appellant is the Veteran's surviving widow.  

These issues come to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran and the appellant testified before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.

The Board notes that prior to the Veteran's death, he perfected his appeal as to the claims listed in the Introduction.  As a matter of law, appellants do not survive their claims.  Accordingly, a dismissal of these claims was addressed in a separate Board decision in February 2011.

Nonetheless, the dismissal of the Veteran's appeal does not affect the right of an eligible person (such as the appellant here) to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  Id. 

In January 2011, the appellant requested that she be substituted for the Veteran as his surviving spouse.  The RO has allowed for the appellant's substitution in the Veteran's claims that were on appeal.  See March 2012 letter to appellant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran and she retains the Veteran's docket number before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claims stem from the appellant's request and grant for substitution and not merely a claim for accrued benefits.  

Although it may appear that, because the appellant's claims are now before the Board, it does not make a difference whether they are adjudicated as an accrued benefits claim or as a request for substitution, there is, however, a significant difference.  When adjudicating the former, only the evidence of record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, remains open for the submission and development of any pertinent, additional evidence.  Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to 38 U.S.C.A. § 5121A, rather than as they were originally adjudicated.

For these reasons, the Board concludes evidentiary development is not only necessary with respect to the claims, but also permissible in light of the appellant's "substitute claimant" status.

The Veteran testified at the November 2010 Board hearing that he received current treatment for the disabilities on appeal at the Topeka, Kansas VA Medical Center.  His VA treatment records are not associated with claims file.  He also noted various private treatments, some of which are not currently in the claims file.  Any outstanding VA or private treatment records with respect to the claims on appeal should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all VA records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the Veteran's service connection claims for a stomach disability, coronary artery disease, and a nerve disorder of the bilateral lower extremities, the Veteran was not provided with a VA examination or opinion.  VA has a duty to provide a VA examination or obtain a VA medical opinion when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the gastrointestinal claim, private treatment records show that the Veteran was diagnosed with gastritis in March 1998 and gastroesophageal reflex disease in July 2001.  The Veteran's service treatment records document that the Veteran sought treatment for stomach and esophageal problems and he was diagnosed with hyperacidity in April 1977 and esophagitis in May 1978.  Furthermore the Veteran contends that he has had problems with his stomach and symptoms of irritable bowel syndrome since active military service.  

With regard to the heart disease claim, private treatment records show a diagnosis of coronary artery disease (CAD).  Service treatment records show you were seen in March 1978 for complaints of cardiac arrhythmia and generalized weakness.  Although chest x-rays were negative at the time and no chronic condition was diagnosed until years after service, the Veteran maintained his CAD was related to his military service.

In addition, with regard to the nerve disorder claims, the Veteran was diagnosed withL4 radiculopathy in July 2007.  The Veteran testified at the November 2010 Board hearing that he had neuropathy symptoms of the bilateral lower extremities in service and that his current neuropathy is related to the back problems he had in service.  The Veteran's service treatment records document that the Veteran sought treatment for low back pain during service and he was diagnosed with myalgia and paraspinal muscle sprain.  

In light of the foregoing, the RO/AMC should obtain a VA opinion with regard to the gastrointestinal disorder claim, the heart disease claim, and the nerve disorder claims.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify and provide release forms for any outstanding private and/or VA treatment records not currently in the claims folder; then, take reasonable steps to obtain any identified treatment records.  Regardless of the appellant's response, obtain and associate with the claims file any outstanding VA treatment records from the VA Medical Center in Topeka, Kansas.  If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the appellant with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the appellant to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  

2. After the above has been completed and any outstanding treatment records have been associated with the claims file, obtain VA medical opinions from appropriate specialists with respect to the service connection claims for a stomach disorder, coronary artery disease (CAD), and a nerve disorder of the bilateral lower extremities.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiners are to address the following:  

a) Prior to the Veteran's death, did he have any neurological disabilities affecting the bilateral lower extremities?  If so, identify the specific diagnoses.    

(i)  if yes, is it at least as likely as not (50 percent probability) that any diagnosed neurological disability of the BLEs was incurred in or is otherwise directly related to service in light of the Veteran's in-service duties, his described in-service symptoms, and his confirmed in-service treatment for low back pain, myalgias, and paraspinal muscle sprain?

b) Prior to the Veteran's death, did he have any heart disabilities, to include coronary artery disease?  If so, identify the specific diagnoses. 

(i)  if yes, is it at least as likely as not (50 percent probability) that any diagnosed heart disease was incurred in or is otherwise directly related to service in light of the Veteran's in-service March 1978 complaints of cardiac arrhythmia and generalized weakness?

c) Prior to the Veteran's death, did he have any gastrointestinal disabilities, to include gastritis and GERD?  If so, identify the specific diagnoses.

(i)  if yes, is it at least as likely as not (50 percent probability) that any diagnosed gastrointestinal disability was incurred in or is otherwise directly related to service in light of the Veteran's in-service treatment for stomach and esophageal problems diagnosed as hyperacidity in April 1977 and esophagitis in May 1978 and his testimony of continuous symptoms since service?

The examiners are requested to provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles resolving the conflicting medical evidence.  If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the appellant's claims on appeal, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

